Opinion issued September 29, 2015




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-15-00162-CV
                           ———————————
                        ANTHONY J. CANN, Appellant
                                        V.
                     HOMETOWN BANK, N.A., Appellee



                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 14-CV-0668


                         MEMORANDUM OPINION

      Appellant, Anthony J. Cann, has failed to timely file his appellate brief. See

TEX. R. APP. P. 38.6(a), 38.8(a)(1). On August 27, 2015, the Clerk of this Court

notified appellant that this appeal was subject to dismissal if he did not file an

appellate brief within ten days of the date of that notice. See TEX. R. APP. P. 5,
42.3(c). On September 3, 2015, appellant’s counsel timely responded to the notice

by filing a “Notice of Nonsuit Without Prejudice,” which we construe as a motion

to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). Although the motion does

not contain a certificate of conference, it has a certificate of service on the

appellee’s counsel and more than ten days have passed with no response filed. See

id. 10.1(a)(5), 10.3(a)(2). No other party has filed a notice of appeal and no

opinion has issued. See id. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.




                                          2